IN THE SUPREME COURT OF THE STATE OF DELAWARE

DARREN WEIFORD,                           §
                                          §   No. 62, 2019
      Defendant Below,                    §
      Appellant,                          §   Court Below: Superior Court
                                          §   of the State of Delaware
             v.                           §
                                          §   Cr. ID: K1706000548
STATE OF DELAWARE,                        §
                                          §
      Plaintiff Below,                    §
      Appellee.                           §

                          Submitted: September 25, 2019
                          Decided:   October 2, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      This 2nd day of October, 2019, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its January 25,

2019 Order denying Darren Weiford’s motion for correction of sentence.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:


                                       /s/ Gary F. Traynor
                                       Justice